Citation Nr: 0936747	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-31 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the right upper extremity.

2.  Entitlement to service connection for residuals of a cold 
injury to the left upper extremity.

3.  Entitlement to service connection for residuals of a cold 
injury to the right lower extremity.

4.  Entitlement to service connection for residuals of a cold 
injury to the left lower extremity.


REPRESENTATION

Appellant represented by:  Pamela Walz, Attorney at Law



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 
1952. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for residuals of a cold injury to the 
extremities.  A timely appeal was noted from that decision.

In August 2007, the Board denied the Veteran's claims.  He 
subsequently appealed that decision to the U.S Court of 
Appeals for Veterans Claims (Court).  In May 2009, a Joint 
Motion for an Order Vacating the Board Decision (Joint 
Motion) was brought before the Court.  In an Order dated that 
same month, the Court vacated the August 2007 Board decision 
pursuant to the Joint Motion, and remanded the case to the 
Board for readjudication consistent with its Order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has indicated that he suffered a cold injury 
while serving during the Korean Conflict with Company A, 24th 
Infantry Regiment, 25th Infantry Division.  According to the 
Veteran, he was evacuated to a hospital in Japan and remained 
there for approximately one month while his cold injuries 
were treated.  In a lay statement dated August 2009, the 
Veteran wrote that he could not walk or use his hands, and 
that he could recall a physician aspirating fluid from his 
chest with a needle.  

The Veteran's service records were lost in the 1973 fire at 
the National Personnel Records Center.  Only his DD-214 and 
separation examination are available.  His separation 
examination refers to a month-long stay in 1951 at Osaka 
General Hospital with the notation "eyes."  In a September 
2009 statement, the Veteran's representative argued that this 
is evidence of the Veteran's treatment for a cold injury in 
Japan.  It does not appear that an effort has been made to 
retrieve records of the Veteran's reported hospitalization in 
Japan.  Moreover, there has been no effort to locate 
alternative records that may show a cold injury to the 
Veteran during his service in Korea.  

In September 2009, the Veteran submitted a positive etiology 
opinion from S. P-N., a private practitioner, who indicated 
that she has treated the Veteran for residuals of a cold 
injury to the extremities since 1999.  The record also 
contains an April 1994 letter from Dr. M.S. at Roosevelt 
Family Medical Center in Philadelphia, Pennsylvania, 
documenting a course of treatment for "musculoskeletal 
dysfunction" in the extremities.  Because VA is on notice 
that there are additional records that may be applicable to 
the Veteran's claim, and because these records may be of use 
in deciding the claim, these records are relevant and should 
be obtained.  38 C.F.R.     §   3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Moreover, because the 
newly submitted evidence from the Veteran's current treatment 
provider indicates that there may be an association between 
the disability affecting the Veteran's extremities and his 
service, he should be afforded a VA examination to determine 
the etiology of his current disorder.  The Board notes that 
the nurse practitioner did not comment on the Veteran's 
service discharge examination in giving her opinion.  Thus, a 
medical opinion which takes into consideration all relevant 
physical findings on the discharge examination report is 
warranted.

A review of the file also indicates that the Veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  The bases for SSA's granting 
disability benefits are unclear.  Upon remand, SSA should be 
contacted and the Veteran's disability records associated 
with his claims file.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b) 
have been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the Veteran to comply 
with Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information 
and evidence necessary to substantiate his 
claims for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.

2.  Request that the Veteran complete NA 
Form 13055, Request for Information Needed 
to Reconstruct Medical Data and NA Form 
13075, Questionnaire About Military 
Service.  He should provide as much detail 
as he can about his military service and 
his in-service injury, to include his full 
company designation, the name and location 
of any facility in which he was treated, 
the dates and length of his treatment, and 
any other information that may assist VA 
in locating relevant medical records.  

Once the information is received, forward 
it to the NPRC and/or the U.S. Army Joint 
Services Records Research Center so that a 
search of alternative sources can be 
undertaken.  Specific requests should be 
made for morning reports and other 
alternative records showing a cold injury 
or an evacuation to facility in Japan.  If 
the Veteran is able to identify a facility 
at which he was treated, a request should 
also be made of that facility for any 
records of his treatment.

3.  An appropriate official at the RO 
should attempt to obtain records from the 
Veteran's 1951 admission at Osaka General 
Hospital.  Any records obtained should be 
associated with the claims folder.  

4.  Contact the SSA and request copies of 
all adjudications regarding the Veteran 
and accompanying medical records relied 
upon in those determinations.  

5.  After securing the necessary 
authorizations from the Veteran, request 
that nurse practitioner S. P-N. and Dr. 
M.S. provide all records pertinent to 
treatment of the Veteran for dysfunction 
of the extremities.  

6.  Schedule the Veteran for an 
examination for the purpose of determining 
the nature and etiology of any cold injury 
residuals.  Based on a review of the 
claims file, to include the Veteran's 
separation examination revealing normal 
lower extremities and vascular system, the 
records of a 1984 injury to the lumbar 
spine and subsequent disc herniation, and 
the private medical opinion dated from 
September 2009 relating the Veteran's 
current disability of the extremities to 
frostbite in service, the examiner is 
asked to render an opinion as to whether 
there is a 50 percent probability or 
greater that the Veteran has chronic upper 
or lower extremity residuals of a cold 
injury from service.  If so, the residual 
disability must specifically be 
identified.  A rationale for any opinion 
rendered is requested.  

7.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
